FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HANAN ALI MOHAMED ALI,                           No. 10-72751

              Petitioner,                        Agency No. A095-402-293

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 10, 2014**
                             San Francisco, California


Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.

       Hanan Ali Mohamed Ali, a native and citizen of Eritrea, petitions for review

of the Board of Immigration Appeals’s (“BIA”) decision denying as untimely her

motion to reopen. We review the BIA’s decision for abuse of discretion.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion by denying Ali’s motion to reopen in its

entirety because it was filed five years after the BIA’s final decision, see 8 C.F.R.

§ 1003.2(c)(2), and it did not fall within the changed-circumstances exception to

the ninety-day time limit on motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii).

Ali’s evidence did not show that conditions in Eritrea changed materially after her

2003 hearing, so the exception did not apply with respect to any of Ali’s claims.

See Najmabadi, 597 F.3d at 987–89.

      PETITION FOR REVIEW DENIED.




                                          -2-